O’Brien, J.:
That it was the intention of Gannon that Mrs. McGuire should eventually and after his death become the owner of the bond and mortgage, and that this was in many ways expressed, clearly appears from the evidence.' That which concerns us, however, upon this appeal is as to whether such intention was legally effectuated so as to transfer the title of the bond and mortgage to her. Undoubtedly a bond and mortgage may be given by mere delivery without any writing, nor is it necessary that it should be a delivery directly to the donee. But some unequivocal act on the part of the donor, by which he divests himself of possession and control over the subject ■of the gift and delivers it to the donee, or to .a trustee for the donee, *47is necessary to constitute a valid gift. The essential factor which must appear to legally constitute a complete gift is delivery ; and though such delivery, depending upon the subject of the gift, may be either actual or constructive, there must still exist the element of delivery. The definition of a gift inter vivos, and the principles relating to that subject, are to be found in the American and English Encyclopaedia of Law (Vol. 8, 1313 et seq.): “ Delivery of the property in question, with the intention to give, is absolutely necessary to the validity of the gift. The owner must part with his dominion and control of the thing before the gift can take effect. There must be an actual and positive change of possession. Words of gift are not sufficient. They alone convey no title, and are not the basis of any action. The circumstances must be such as to show that a present gift is intended. A gift to take effect at a future time is void. * * * The delivery must be in accordance with the nature of the things given; when reasonably convenient, there should be a manual delivery. Where the articles are numerous, and not easily taken in the hand, it may be sufficient for the donor to point them out to the donee and allow him to take them. * * * The delivery need not be directly to the donee, but may be to a third party for him. If the delivery to the third party is simply for the purpose of delivering it to the donee as agent or messenger of the donor, the gift is not complete till the subject of the gift actually is delivered to the donee. Until the gift is so completed by delivery to the donee, the donor can revoke the agent’s authority and resume possession of the gift. * * * Where the delivery to the third j>erson is to him in the capacity of trustee for the donee, and not as agent of the donor, such delivery completes the gift, and the subsequent death of the donor will not revoke it. To constitute such a case, the circumstances.should show a full relinquishment of dominion over the property to the trustee for the purposes of the trust, so that the trustee shall not be the agent of the donor, but shall act for the donee instead. * * * If anything remains to be done to complete the gift, what is undone cannot be enforced, it being without consideration. If left incomplete, there exists a locus qpmnitentice, and what has been done may be reversed. If not completed during the lifetime of the donor, his death revokes the part which has been performed. It is, therefore, necessary to the validity of a *48gift tliat tlie transaction be fully completed, that nothing essential remains - undone.”
This statement of what is essential to constitute a gift is recognized in and enforced by two leading cases in this State : Young v. Young (80 N. Y. 430) and Beaver v. Beaver (177 id. 428). In the former case it is said: “ To establish a valid gift, a delivery of the subject of the gift to the donee, or to some person for him, so as to divest the possession and title o£ the donor must be shown. * * * It is an elementary rule that such a gift cannot be made to take effect in possession in futuro. Such a transaction amounts only to a promise to make a gift, which is nudum paetum. * * *
There must be a delivery of possession with a view to pass a present right of property. ‘ Any gift of chattels which expressly reserves the use of the property to the donor for a certain period, or (as commonly appears in the cases which the courts have liad occasion to pass upon) as long as the donor shall live, is ineffectual.’'” And in Beaver v. Beaver (supra) it is said: “ The elements necessary to constitute a valid gift are well understood, and are not the subject of dispute. There must be, on the part of the donor, an intent to give, and a delivery of the thing given, to or for the donee, in pursuance of such intent, and on the part of the donee, acceptance. The subject of the gift may be chattels, dioses in action or any form of personal property, and what constitutes a delivery may depend on the nature and situation of the thing given. The delivery may be symbolical or actual, that is, by actually transferring the manual custody of the chattel to the donee, or giving to him the symbol which represents possession. In case of bonds, notes or dioses, in action the delivery of the instrument which represents the debt is a gift of the debt, if that is the intention ; and so, also, where the debt is that of the donee it may be given, as has been held, by the delivery of a receipt acknowledging payment.”
Applying these rules, the first question is, whether “ the constant and essential factor ” of delivery of the subject of the gift by the donor to the donee is shown by the evidence to exist. It is claimed that either a delivery was made on the seventh of March, when the deed and the bond and mortgage were drawn, or that the delivery was effectuated by the order given to' Mrs. McGuire on the day before Gannon’s death, and pursuant to which she obtained the *49actual possession of the bond and mortgage subsequent to his death.
Taking these in their order, we do not think it can he concluded, from the testimony given by the defendant’s witnesses, that at the time the bond and mortgage were executed it was intended, and that this intention was carried out, to deliver the title to the bond and mortgage to Mrs. McGuire. Because, if it was desired to clothe her with the title, the making of the bond and mortgage would have been a useless and idle ceremony. What Gannon intended, as shown by his repeated declarations, was to make a gift which should not be effectual or completed during his life, but only after his death. And this is fatal to the idea of a delivery before his death. Thus, Hogan’s testimony was, that Gannon told him that he was going to give Mrs. McGuire the house after his death; that Mr. Cushing had advised him to get a bond and mortgage from her as a protection for himself against her while he lived; that the bond and mortgage were to be left in charge of Mr. Ledwith as long as he should live, and after his death, and not before, they were to be delivered to Mrs. McGuire. Cushing’s testimony was that most favorable to the defendant, and the substance of it was that Mrs. McGuire executed the bond and mortgage and handed it to Gannon, who said, “ I am taking this to keep for you and put it in a place of safekeeping so when I die you shall have this property free and clear of any encumbrance. I am keeping it for you, and I place it in a place of safekeeping for you, to be delivered to you upon my death.” And the defendant’s husband’s testimony was that after Gannon’s death the mortgage was to be destroyed; that Mrs. McGuire was to get them after his death. The testimony of Lafavre, as shown, contained the same idea; that the bond and mortgage were to be held by Gannon as a protection to himself while he lived, and that upon his death he intended they should be destroyed or delivered to Mrs. McGuire, so that then she might have the title.
This reserving to himself the control and power of exercising dominion and ownership over the bond and mortgage during life, coupled with his repeated declarations that the gift he contemplated was not to be completed during his lifetime, is fatal to the idea of a delivery before death, and entirely destroys the inference that there *50was any intention to deliver, or that there was an actual delivery of the bond and mortgage on the seventh of March, when the deed was drawn and the bond and mortgage were executed.
We have not in this characterization of the evidence overlooked the fact upon which the respondent places great weight; that when the bond and mortgage were delivered to Gannon by Mrs. McGuire after execution, Gannon then handed the bond and mortgage to her, and after so handing her the pajDers told her that he. would take them and keep them for her in a safe place until his death. Because that but emphasizes what we have already said, that whatever was the form of passing the papers from one to the other, there was not then the intention followed by the act of making a present gift of the bond and mortgage. This view is strengthened by the fact that Gannon did not surrender the control and possession to Mrs. McGuire, nor did he deposit them with the bank as her property, but, together with his will and the deed, he placed them with Mr. Ledwith at the bank under an arrangement that they should be delivered only upon his order. It would be impossible from such evidence to conclude that there was a completed gift, either on the seventh of March when the papers were executed, or a few days subsequently when they were by Gannon delivered for safekeeping to the bank.
This brings us to a consideration of the order which was given the day before Gannon’s death. He therein states that the deed which was deposited, and which was to be delivered to_ Mrs. McGuire, was her own property, but we find no such characterization of the bond and mortgage which, with his will, were also deposited at the bank. As to “ the deed, will and all other papers,” he says, “ I am not able to call for those papers myself at present, and, therefore, I want you to deliver them to the said Catharine McGuire. The deed belongs to her.” When we consider that this order was drawn by a lawyer, it is impossible to conclude that Gannon thereby intended to complete a delivery of the bond and mortgage so as to confer the title thereto upon Mrs. McGuire. If such had been his intention, it would only have been necessary (and he was in a position to obtain this advice from his lawyer) to make a satisfaction piece, or a receipt for the amount covered by the mortgage, or an assignment, either of which would have discharged the debt repre*51sented by the bond and mortgage, or conferred title upon Mrs. McGuire. No doubt he sent for the papers with a view of getting possession of them and of disposing of them as he thought proper and with a view of benefiting Mrs. McGuire. But if with those in his possession he had handed them to her, being as he was at that time about to die, he could have made a gift causa mortis, and upon recovery he could have obtained the bond and mortgage. That he had some such notion of a gift causa mortis is much more reasonable, considering the plan which he adopted to protect himself during life, and to insure similar protection in case he should recover from the illness under which he was then suffering.
If we assume, therefore, that the bond and mortgage, though not specified in the order, were included under the designation of “ other papers,” it cannot be construed into a delivery. There was no actual, nor do we think there was a constructive or symbolical delivery. To constitute the latter, regard being had to the subject of the gift, which was a chose in action, the law required, as the delivery must be secundum subjectam materiam, a receipt or a satisfaction piece, or an assignment, or the physical manual delivery of the evidence of the debt back to the donee by the donor during his lifetime to make a perfect gift inter vivos. (Gray v. Barton, 55 N. Y. 69; Champney v. Blanchard, 39 id. 111; Doty v. Willson, 47 id. 580.) Besides, it does not appear that the order was given with a view of canceling the debt due by the donee to the donor. The original intention of Gannon, as we have already concluded, in reference to the transaction of March seventh, was to make a gift which should take effect upon his death; and there is nothing in the order itself, nor in the testimony, to show that this intention or purpose was changed. The order cannot be construed into a declaration that the bond and mortgage were the property of Mrs. McGuire, but is more susceptible of the conclusion that it was an assertion of ownership by Gannon of all the papers deposited with the bank, except the deed; and that his purpose was to obtain possession of them, in that connection employing Mrs. McGuire, whom he intended to be his donee after his death, as a messenger to bring them to him. But in the order itself, or in anything he said, there is no declaration of just what he intended to do with them after he had got them again into his possession. But as the papers never reached him it is *52idle to speculate as to what he intended to do with them had they been brought to him before his death. It may well be that he intended to complete the gift, or to have handed the bond and mortgage to Mrs. McGuire, with a reservation in his own favor in case of recovery, which, as we have said, would have constituted a gift causa mortis. The crucial question which we have been called upon to determine is, not what his purpose might have been in sending for the papers, but whether as to the bond and mortgage there had been a completed gift prior to, or at the time and as a result of, the giving of the order. As already pointed out, our conclusion is adverse to the defendant and contrary to that reached by the learned trial judge, that prior to his death Gannon had made a completed gift to Mrs. McGuire. In our view, there was never such a delivery as to completely terminate the donor’s custody and control of the subject of the gift, nor was it ever wholly out of his power or so placed that the donee could get manual possession of it, nor as a matter of fact did she ever get possession of it until after his death.
It is unnecessary to cite authorities for the proposition that Gannon’s death ended the power given to him in his lifetime to direct what should be done with his property after his death, because no man can make such disposition of his property except by a last will. So Gannon’s death ended the agency of the depositary. We are, therefore, confronted with a case in which there is abundant evidence that it was the intention to make a gift, but that such intention was never legally carried out, because there never was an actual delivery of the subject of the gift.
It is urged, however, that apart from the theory of a gift, the defendant’s title can be supported upon the view that a declaration of trust can be spelled out, and we are referred to many cases, particularly to those known as the Savings Banh cases, the leading one of which is Martin v. Funk (75 N. Y. 134), as authority for the proposition that a declaration or direction by a party that the property shall be held in trust for the object of his bounty, though unaccompanied by deed or other act divesting himself of the legal estate, is an executed trust. The difficulty with this view is, that there is nothing in the testimony to show an intention to create any trust. The question as to how far the courts will seize upon the *53theory of a declaration of trust for the j^urpose °f sustaining an uncompleted gift, has been many times mooted and discussed, and nowhere have we found it more ably handled than in Young v. Young (supra), where the facts were such, as shown by the opening sentence of the opinion, that the learned judge examined the case “ with a strong disposition to effectuate that intention and sustain the gift if possible.” But in the opinion he says: “ It is established as unquestionable law that a court of equity cannot by its authority render that gift perfect which the donor has left imperfect, and cannot convert an imperfect gift into a declaration of trust merely on account of that imperfection.” And he quotes with approval the following language of Hall, V. C., in Moore v. Moore (43 L. J., Ch. App. [N. S.] 623): “ I think it very important indeed to keep a clear and definite distinction between these cases of imperfect gifts and cases of declarations of trust; and that we should not extend, beyond what the authorities have already established, the doctrine of declarations of trust so as to supplement what would otherwise be mere imperfect gifts.” The opinion continues : “ If the settlement is intended to be effectuated by gift the court will not give effect to it by construing it as a trust. If it is intended to take effect by transfer, the court will not hold the intended transfer to operate as a declaration of trust, for then every imperfect instrument would be made effectual by being converted into a perfect trust.” The learned judge also points out the distinction between that case and Martin, v. Funk (supra) and kindred cases. This distinction is also noticed in Beaver v. Beaver (supra). And in view of the very thorough examination and discussion of the questions here involved, which are to be found in these and other cases, the further citation of authorities is unnecessary upon a subject concerning which the principles are so well established. In the light of such authorities we have endeavored to read the testimony, and have concluded that, considering the transactions and the declarations of Gannon, there was here but an imperfect gift, which did not confer title to the bond and mortgage upon Mrs. McGuire. 1STor can we effectuate the intention of Gannon, and thus uphold the defendant’s title, upon any theory that, taking all the circumstances together, they should be construed into a declaration of trust.
*54The judgment appealed from must, therefore, be 'reversed ; and as we have the facts fully presented on this, the second, trial, and as the defendants would obtain no advantage from a new trial, there should be judgment absolute for the plaintiff, with costs in this court and in the court below.
Van Brunt, P. J., Williams, Patterson and Ingraham, JJ., concurred.
Judgment reversed and judgment ordéred for plaintiff, with costs in this court and in the court below.